Citation Nr: 1117076	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date before September 16, 2002, for the grant of a total disability rating for compensation based on individual unemployability (TDIU).  

2. Entitlement to an effective date before September 16, 2002, for the grant of Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.

3. Entitlement to an effective date before November 7, 2003 for the grant of non-service connected pension.  

4. Entitlement to a rating higher than 40 percent for enucleation of the right eye.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1962 to November 1965, which wartime service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in December 2002 and in May 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In January 2010, the Board denied an effective date before September 16, 2002 for the grant of TDIU, an effective date before September 16, 2002for the grant of (DEA) benefits pursuant to 38 U.S.C. Chapter 35, and effective date before November 7, 2003 for the grant of non-service connected pension.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in August 2010, the Court granted a Joint Motion to Remand (JMR) of the parties, the VA Secretary and the Veteran, and vacated and remanded the case to the Board for readjudication consistent with the Joint Motion.  

On the claim for an earlier effective date before November 7, 2003 for nonservice-connected pension, the partied agreed that the Board failed to acknowledge that VA Form 21-527, Income-Net Worth and Employment Statement, dated in February 1968, could have been considered as a claim for an increased payment based on both pension and compensation and premised its finding on the Veteran's written statement on the top of the form which stated "request for raise in compensation on wartime rates".  





Subsequent to the Court's Order, the Veteran indicated that he was submitting additional evidence and requested the case be remanded to the Agency of Original Jurisdiction for review, however, the evidence the Veteran submitted was a letter dated in March 2011 requesting that the earlier effective date for TDIU be addressed as part of the claim for an increased rating for an eye disability and that the Income-Net Worth and Employment Statement filed in February 1968 was a claim for pension.  As the Veteran's assertions were previously of record the Board has no obligation to remand this evidence to the RO for initial consideration.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  

In January 2010, the Board remanded the claim for increase for enucleation of the right eye and further development remains necessary.  In order to comply with the Court's Order, the claims for an effective date before September 16, 2002, for the grant of TDIU, and an effective date before September 16, 2002, for the grant of DEA benefits pursuant to 38 U.S.C. Chapter 35 are deferred pending the final adjudication of the claim for increase for the right eye disability.  

The claim for increase for the enucleation of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran filed a claim for nonservice-connected pension prior to November 7, 2003 or became permanently and totally disabled due to a nonservice-connected disability before November 7, 2003, and evidence does not show that the Veteran was incapable of submitting a claim for pension for at least the first thirty days prior to that date.  





CONCLUSION OF LAW

The criteria for an effective date before November 7, 2003 for nonservice-connected pension benefits, have not been met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2002 & 2010); 38 C.F.R. §§ 3.321(b)(2), 3.400, 4.17 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




The RO provided the Veteran pre-adjudication, VCAA notice in February 2004.  Where, as here, service connection has been granted and an effective date has been assigned, the claim of service connection have been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an Effective Date before November 7, 2003
for Nonservice-connected Pension.

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  

All Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17.  



Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be authorized.  38 C.F.R. § 3.321(b)(2).

Generally, the effective date of an award of pension will be the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  

For claims received prior to October 1, 1984, the effective date of an award of disability pension is the date of receipt of claim or date on which the veteran became permanently and totally disabled if the claim is filled within one year from such date.  For claims received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of claim.  However, if within one year from the date on which the veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the April 2004 rating decision, the RO granted the Veteran's claim for nonservice-connected pension benefits, and assigned an effective date of November 7, 2003, the date of receipt of his petition for nonservice-connected pension benefits.  

The Veteran's DD 214 Form shows he was released from active duty in November 1965 due to a temporary physical disability.  In December 1965 the Veteran filed a claim of service connection for a right eye disability and indicated that he was not totally disabled.  The Veteran did not indicate he was claiming pension benefits or that he was unemployable.  In a rating decision in March 1966, the RO granted service connection for a right eye condition.  

Navy Reserve records in March 1971 show the Veteran was placed on the Retired List of the U.S. Navy effective December 1, 1970, by reason of permanent physical disability.  

The Veteran argues that his VA Form 21-527, Income-Net Worth and Employment Statement, received on February 12, 1968, is a pending claim for nonservice-connected pension benefits.  In the Joint Motion, implemented by the Court's Order in August 2010, the parties agreed the Board failed to acknowledge that VA Form 21-527, dated in February 1968, could have been considered as a claim for an increased payment based on both pension and compensation and premised its finding on the Veteran's written statement on the top of the form which stated "request for raise in compensation on wartime rates".  

The parties also indicated that the Board failed to discuss evidence included on the form that reflected the Veteran's lack of income and assets as evidence that was congruent with a claim for nonservice-connected pension.  


Further review of the evidence shows that on Form 21-527 received in February 1968, the Veteran indicated he became totally disabled on January 30, 1968, lost several jobs due to his service-connected eye disability, had to quit his last job due to his service-connected eye disability, was requesting a "raise in compensation on wartime rates", and indicated he was about to have eye surgery.  The Veteran indicated the nature of his illness was Coat's Disease of the right eye and he was scheduled for surgery for removal of his right eye.  He did not report any income or assets.  In February 1968, the Veteran did undergo an evisceration of the right eye and the rating decision in March 1968 granted a temporary total 100 percent rating from January 30, 1968, and increased the rating to 40 percent from April 1, 1968.  

Even if a reading of the application received on February 12, 1968 could be liberally construed as an application for non-service connected pension the evidence at that time did not show the Veteran was permanently and totally disabled from a nonservice-connected disability to be eligible for nonservice-connected pension under 38 U.S.C.A. § 1521.  The evidence clearly shows that the Veteran's employment problems were due to his service-connected right disability as the Veteran indicated he became totally disabled on January 30, 1968, lost several jobs due to his service-connected eye disability, had to quit his last job due to his service-connected eye disability, was requesting a "raise in compensation on wartime rates", and indicated he was about to have eye surgery.  The Veteran indicated the nature of his illness was Coat's Disease of the right eye and he was scheduled for surgery for removal of his right eye.  There was no nonservice-connected disability as a predicate for a pension claim.  For this reason, the claim was not a claim of pension based on the facts presented. 

On November 7, 2003, VA Form 21-527, Income-Net Worth and Employment Statement, was received from the Veteran, whereby he indicated he last worked in 1995, had to quit his jobs because of his disability and only had temporary day jobs.  A statement from the Social Security Administration shows the Veteran was taxed on Social Security earnings from 1961 to 1995.  



Nevertheless a computer printout from the VA medical facility in Prescott, Arizona, dated in November 2001, indicates that it cannot be determined whether the Veteran had a permanent and total disability.  VA medical records in 2001 show the Veteran had part-time employment as a general laborer and did forest work.  

Here, the regulations essentially state that the effective date for a claim for pension will be the date of claim, but cannot be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b).  

In this case the Veteran's claim for pension benefits was received on November 7, 2003, and there is no evidence that prior to November 7, 2003, the Veteran was entitled to nonservice-connected pension benefits based on being permanently and totally disabled due to a nonservice-connected disability or does the evidence demonstrate that he was unemployable due to being permanently and totally disabled as a result of a nonservice-connected disability.  The Veteran also has not alleged facts that he was incapable of submitting a claim for pension under the provisions of 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1)(ii)(B).  

For the reasons stated above, the Board finds that the preponderance of the evidence is against a finding that an effective date earlier than November 7, 2003 is warranted for nonservice-connected pension benefits, and there is no doubt to be resolved.  38 U.S.C.A. § 5107.


ORDER

An effective date before November 7, 2003, for the grant of non-service connected pension is denied.  






REMAND

In October 2002, the Veteran submitted authorization for VA to obtain records from Dr. Clearihue, pertaining to his right eye disability. In reply to the Board's remand directive for the records, the Veteran in a statement in December 2010 clarified that Dr. Clearihue was at the VA hospital in Los Angeles.  

As the Veteran has identified pertinent VA records and as VA will make as many requests as are necessary to obtain relevant VA records unless VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile, further development is needed under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain records, including any eye consultation reports, from the appropriate VA medical facility in Los Angeles, pertaining to treatment by Dr. Clearihue's treatment from October 2002.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


